In an action to recover damages for personal injuries, the appeal is from a judgment entered on a jury verdict for $8,500 in favor of respondent. Respondent was injured in appellant’s hotel when she tripped over a tom and defective rug in her room therein. Judgment reversed and a new trial granted, with costs to abide the event, unless respondent, within 10 days after the entry of the order hereon stipulates to reduce the verdict to $5,000, in which event the judgment as so reduced is unanimously affirmed, without costs. In our opinion, the verdict, as rendered, was excessive. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.